FILED
                            NOT FOR PUBLICATION                              JUL 29 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10544

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00937-SOM

  v.
                                                 MEMORANDUM*
DAVID VERDEN WILLIAMS, Jr., a.k.a.
David Verden Williams,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       David Verden Williams, Jr., appeals from the district court’s judgment and

challenges his guilty-plea conviction and 151-month sentence for bank robbery, in

violation of 18 U.S.C. § 2113(a). Pursuant to Anders v. California, 386 U.S. 738


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Williams’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. Williams has

submitted a pro se supplemental brief. The government has filed a motion to

dismiss the appeal on the basis of the appellate waiver in the parties’ plea

agreement.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Williams’s conviction.

We accordingly affirm Williams’s conviction.

      Williams has waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Williams’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      The government’s motion to dismiss the appeal is GRANTED in part and

DENIED in part.

      All other pending motions are DENIED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                   13-10544